BRYAN SCHRODER
United States Attorney

CHARISSE ARCE
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West 7th Ave., #9, Rm. 253
Anchorage, AK 99513-7567
Phone: 907-271-5071
Fax: 907-271-1500
Email: charisse.arce@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,            )   No. 3:20-cr-00085-TMB-DMS
                                       )
                     Plaintiff,        )   COUNT 1:
                                       )   CONSPIRACY TO COMMIT WIRE
          v.                           )   FRAUD
                                       )    Vio. of 18 U.S.C. § 1349
                                       )
  FORREST NICHOLAS WRIGHT, and         )   COUNTS 2-17:
  NATHAN MICHAEL KEAYS,                )   WIRE FRAUD
                                       )    Vio. of 18 U.S.C. § 1343
                    Defendants.        )
                                       )   COUNT 18:
                                       )   CONSPIRACY TO COMMIT MONEY
                                       )   LAUNDERING
                                       )    Vio. of 18 U.S.C. §§ 1956(h) and
                                       )   1957(a)
                                       )
                                       )   COUNTS 19-34:
                                       )   ENGAGING IN MONETARY
                                       )   TRANSACTIONS IN PROPERTY
                                       )   DERIVED FROM SPECIFIED
                                       )   UNLAWFUL ACTIVITY
                                       )    Vio. of 18 U.S.C. § 1957(a) and 2
                                       )



      Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 1 of 16
                                             ) CRIMINAL FORFEITURE
                                             ) ALLEGATION:
                                             )  Vio. of 18 U.S.C. §§ 981(a)(1)(c),
                                               982(a)(1), and 28 U.S.C. § 2461(c)
                                             )
                                             )

                                  INDICTMENT

      The Grand Jury charges that:

                          INTRODUCTORY ALLEGATIONS

      At all times relevant to this Indictment:

      1.     Victim Business is a multinational energy development corporation with a

branch office in Anchorage, Alaska.

      2.     From January 2012 to December 2019, Victim Business employed

FORREST NICHOLAS WRIGHT (“WRIGHT”) as a Senior Drilling and Wells Planner.

WRIGHT was responsible for ordering material and labor for Victim Business’ drilling

and wells program. WRIGHT had the authority to approve orders for materials and

services for purchase and use by Victim Business up to $1 million.

      3.     In his position as Senior Drilling and Wells Planner, WRIGHT had the

authority to propose suppliers to become “approved vendors” for Victim Business. Only

approved vendors could sell materials and provide services to Victim Business.

      4.     NATHAN MICHAEL KEAYS (“KEAYS”) was a police officer with the

Anchorage Police Department, and was a former high school classmate of WRIGHT.




                                       Page 2 of 16

      Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 2 of 16
       5.     Eco Edge Armoring, LLC (“Eco Edge”) was registered with the State of

Alaska Department of Commerce, Community, and Economic Development (“DCCED”)

on May 20, 2015. It was wholly owned by KEAYS.

       6.     Spectrum Consulting Services (“Spectrum”) was registered with the State

of Alaska DCCED on April 5, 2019. It was wholly owned by WRIGHT.

       7.     DB Oilfield Support Services (“DB Oilfield”) was registered by WRIGHT

with the State of Alaska DCCED on April 23, 2019, but domiciled in Oklahoma. It was

wholly owned by “D.B.,” a person known to the grand jury.

                   The First Scheme to Defraud (WRIGHT & KEAYS)

       8.     Beginning in or about February 2019, and continuing through December

2019, in the District of Alaska and elsewhere, the defendants, FORREST NICHOLAS

WRIGHT and NATHAN MICHAEL KEAYS, devised a material scheme and artifice to

defraud Victim Business of money. Specifically, WRIGHT and KEAYS falsely

represented to Victim Business that Eco Edge was an experienced oil and gas industry

company to effectuate approval to supply goods and services to Victim Business.

WRIGHT and KEAYS used Eco Edge’s fraudulently obtained status as an approved

vendor to submit fraudulent invoices to Victim Business for services that were not

completed and for materials that did not exist, and for which Victim Business paid

approximately $3,087,720. The money obtained by WRIGHT and KEAYS from Victim

Business through false and fraudulent pretenses, was shared by WRIGHT and KEAYS

for their personal use and benefit, including, but not limited to, paying personal expenses,

purchasing real estate, and supporting their ongoing purported business operations.
                                        Page 3 of 16

      Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 3 of 16
                    Manner and Means of the First Scheme to Defraud

       9.     In February 2019, WRIGHT proposed Eco Edge to be approved as a

vendor to Victim Business and submitted fraudulent information to obtain such approval.

       10.    WRIGHT and KEAYS conspired to create materially false information for

publication on Eco Edge’s business website to convey to Victim Business and the public

that it was a legitimate oil and gas industry company.

       11.    WRIGHT wrote industry specific content for KEAYS to use in emails later

sent to Victim Business. In order to effectuate the scheme and hide their roles in it,

WRIGHT and KEAYS used their personal email accounts to communicate the industry

specific content to include in the supposed business emails.

       12.    Subsequently, WRIGHT used the fraudulent emails purportedly from Eco

Edge as attachments to justify contract awards to Eco Edge.

       13.    Eco Edge, through KEAYS, submitted approximately $3,251,383 in

fraudulent invoices to Victim Business for materials that did not exist, such as drilling

pipes and pit liners, and for pipe inspection work that was never completed.

       14.    After receiving the fraudulent invoices, WRIGHT would instruct Victim

Business employees to approve the invoices by falsely representing that the materials

were accounted for, when in truth and fact, WRIGHT knew the materials did not exist.

       15.    Victim Business would generally send electronic payments for the

fraudulent invoices from its business bank account, through interstate commerce, to the

bank account under the control of KEAYS. The electronic payments from Victim


                                        Page 4 of 16

      Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 4 of 16
Business’s bank account were wired from JPMorgan Chase Bank, N.A, and traveled from

outside Alaska, to Eco Edge’s Alaska USA Federal Credit Union account in Alaska.

      16.    KEAYS would send approximately 50 percent of the fraudulent proceeds

from the Eco Edge business bank account to Spectrum’s bank account, which was under

the control of WRIGHT and a person known to the grand jury.

      17.    Between April 2019 and October 2019, Victim Business paid Eco Edge

approximately $3,087,720 for the “materials” and “work” described in the fraudulent

invoices when no materials existed and no work was ever performed.

                       The Second Scheme to Defraud (WRIGHT)

      18.    Beginning in or about February 2019, and continuing through December

2019, in the District of Alaska and elsewhere, the defendant, FORREST NICHOLAS

WRIGHT, and others known and unknown to the Grand Jury, devised a material scheme

and artifice to defraud Victim Business of money. Specifically, WRIGHT falsely

represented to Victim Business that DB Oilfield was an experienced oil and gas industry

company to effectuate approval to supply goods to Victim Business. WRIGHT used DB

Oilfield’s fraudulently obtained status as an approved vendor to submit fraudulent

invoices to Victim Business for materials that were never delivered and did not exist, and

for which Victim Business paid approximately $4,148,000. The money obtained by

WRIGHT from Victim Business through false and fraudulent pretenses, was shared with

WRIGHT for his personal use and benefit, including, but not limited to, paying personal

expenses and purchasing real estate.

//
                                       Page 5 of 16

      Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 5 of 16
                   Manner and Means of the Second Scheme to Defraud

       19.    In April 2019, WRIGHT registered DB Oilfield with the Alaska

Department of Commerce, Community, and Economic Development and listed D.B. as

the owner.

       20.    WRIGHT hired a contractor to create a business website for DB Oilfield,

which contained materially false information to convey to the public it was a legitimate

oil and gas industry company.

       21.    In April 2019, WRIGHT created an email account on behalf of DB Oilfield.

       22.    In April 2019, WRIGHT proposed DB Oilfield to be approved as a vendor

to Victim Business and submitted fraudulent information to obtain such approval.

       23.    WRIGHT used the DB Oilfield email address to send emails to himself at

his business email address, appearing to be in negotiations for nonexistent materials.

       24.    Subsequently, WRIGHT used the fraudulent emails purportedly from DB

Oilfield as attachments to justify contract awards to DB Oilfield.

       25.    DB Oilfield, through WRIGHT and a person known to the grand jury,

submitted approximately $4,148,000 in fraudulent invoices to Victim Business for

materials that did not exist, such as pipe racks.

       26.    After receiving the fraudulent invoices, WRIGHT would instruct Victim

Business employees to approve the invoices by falsely representing that the materials

were accounted for, when in truth and fact, WRIGHT knew the materials did not exist.

       27.    Victim Business would generally send electronic payments for the

fraudulent invoices from its business bank account, through interstate commerce, to the
                                         Page 6 of 16

      Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 6 of 16
bank account under the control of D.B. The electronic payments from Victim Business’s

bank account were wired from JPMorgan Chase Bank, N.A, traveled from outside

Alaska, to DB Oilfield’s Alaska USA account in Alaska.

      28.    D.B. would send approximately 90 percent of the fraudulent proceeds from

the DB Oilfield business bank account, to Spectrum’s bank account, which was under the

control of WRIGHT and a person known to the grand jury.

      29.    Between June 2019 and September 2019, Victim Business paid DB Oilfield

approximately $4,148,000 for the “materials” described in the fraudulent invoices.

                                 COUNT 1
                     CONSPIRACY TO COMMIT WIRE FRAUD

      30.    Paragraphs 1-6 and 8-17 of this Indictment are hereby realleged in their

entirety and incorporated by reference herein.

      31.    From on or about February 26, 2019, through on or about December 12,

2019, within the District of Alaska and elsewhere, the defendants, FORREST

NICHOLAS WRIGHT and NATHAN MICHAEL KEAYS, did knowingly and

intentionally conspire to devise a scheme and artifice to defraud one or more persons, to

wit: Victim Business, and to obtain money and property from Victim Business by means

of materially false and fraudulent pretenses, representations, and promises, and by

concealment of material facts, and, for the purpose of executing such scheme and artifice

and attempting to do so, did transmit, and cause to be transmitted, by means of wire

communication in interstate commerce, certain writings, signs and signals, in violation of

18 U.S.C. § 1343.

                                       Page 7 of 16

      Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 7 of 16
       All of which is in violation of 18 U.S.C. § 1349.

                                     COUNTS 2 - 12
                                     WIRE FRAUD

       32.    Paragraphs 1-6, 8-17 and 30-31 of this Indictment are hereby realleged in

their entirety and incorporated by reference herein.

       33.    On or about the dates set forth in the separate counts below, within the

District of Alaska and elsewhere, the defendants, FORREST NICHOLAS WRIGHT and

NATHAN MICHAEL KEAYS, did knowingly, and with intent to defraud, devise and

intend to devise a scheme and artifice to defraud as to a material matter and to obtain

money and property by means of materially false and fraudulent pretenses,

representations, and promises, and by concealment of material facts, and, for the purpose

of executing such scheme and artifice and attempting to do so, did transmit and cause to

be transmitted, by means of wire communication in interstate commerce, certain writings,

signs and signals, namely:

//

//

//

//

//

//

//

//

                                        Page 8 of 16

      Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 8 of 16
                                       DESCRIPTION OF WIRE
COUNT            DATE                                                       AMOUNT
                                         COMMUNICATION
                                 Wire Transfer from Victim Business’ JP
     2       May 16, 2019      Morgan Chase account ending in 8448 to Eco    $320,000
                               Edge’s Alaska USA account ending in 7951
                                 Wire Transfer from Victim Business’ JP
     3       May 19, 2019      Morgan Chase account ending in 8448 to Eco   $974,473.50
                               Edge’s Alaska USA account ending in 7951
                                 Wire Transfer from Victim Business’ JP
     4       May 20, 2019      Morgan Chase account ending in 8448 to Eco    $495,600
                               Edge’s Alaska USA account ending in 7951
                                 Wire Transfer from Victim Business’ JP
     5       May 27, 2019      Morgan Chase account ending in 8448 to Eco    $98,430
                               Edge’s Alaska USA account ending in 7951
                                 Wire Transfer from Victim Business’ JP
     6        June 2, 2019     Morgan Chase account ending in 8448 to Eco    $82,500
                               Edge’s Alaska USA account ending in 7951
                                 Wire Transfer from Victim Business’ JP
     7        June 2, 2019     Morgan Chase account ending in 8448 to Eco    $99,300
                               Edge’s Alaska USA account ending in 7951
                                 Wire Transfer from Victim Business’ JP
     8        July 7, 2019     Morgan Chase account ending in 8448 to Eco    $60,450
                               Edge’s Alaska USA account ending in 7951
                                 Wire Transfer from Victim Business’ JP
     9        July 7, 2019     Morgan Chase account ending in 8448 to Eco    $60,450
                               Edge’s Alaska USA account ending in 7951
                                 Wire Transfer from Victim Business’ JP
     10       July 7, 2019     Morgan Chase account ending in 8448 to Eco    $124,775
                               Edge’s Alaska USA account ending in 7951
                                 Wire Transfer from Victim Business’ JP
               October 2,
     11                        Morgan Chase account ending in 8448 to Eco    $66,300
                 2019
                               Edge’s Alaska USA account ending in 7951
                                 Wire Transfer from Victim Business’ JP
               October 2,
     12                        Morgan Chase account ending in 8448 to Eco    $64,325
                 2019
                               Edge’s Alaska USA account ending in 7951

          All of which is in violation of 18 U.S.C. § 1343.

//

//


                                          Page 9 of 16

          Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 9 of 16
                                       COUNTS 13 - 17
                                        WIRE FRAUD

         34.    Paragraphs 1-3, 6-7, and 18-29 of this Indictment are hereby realleged in

their entirety and incorporated by reference herein.

         35.    On or about the dates set forth in the separate counts below, in the District

of Alaska and elsewhere, the defendant, FORREST NICHOLAS WRIGHT, did

knowingly, and with intent to defraud, devise and intend to devise a scheme and artifice

to defraud as to a material matter and to obtain money and property by means of

materially false and fraudulent pretenses, representations, and promises, and by

concealment of material facts, and, for the purpose of executing such scheme and artifice

and attempting to do so, did transmit and cause to be transmitted, by means of wire

communication in interstate commerce, certain writings, signs and signals, namely:

                                          DESCRIPTION OF WIRE
 COUNT            DATE                                                             AMOUNT
                                             COMMUNICATION
                                   Wire Transfer from Victim Business’ JP
    13         June 16, 2019    Morgan Chase account ending in 8448 to DB           $990,000
                                Oilfield’s Alaska USA account ending in 5982
                                   Wire Transfer from Victim Business’ JP
    14         June 16, 2019    Morgan Chase account ending in 8448 to DB           $990,000
                                        Oilfield’s Alaska USA account
                                   Wire Transfer from Victim Business’ JP
    15         June 23, 2019    Morgan Chase account ending in 8448 to DB           $990,000
                                Oilfield’s Alaska USA account ending in 5982
                                   Wire Transfer from Victim Business’ JP
    16         July 8, 2019     Morgan Chase account ending in 8448 to DB           $462,000
                                Oilfield’s Alaska USA account ending in 5982
                                   Wire Transfer from Victim Business’ JP
               September 24,
    17                          Morgan Chase account ending in 8448 to DB           $716,000
                   2019
                                Oilfield’s Alaska USA account ending in 5982

         All of which is in violation of 18 U.S.C. § 1343.
                                         Page 10 of 16

     Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 10 of 16
                               COUNT 18
                CONSPIRACY TO COMMIT MONEY LAUNDERING

       36.    Paragraphs 1-33 of this Indictment are hereby realleged in their entirety and

incorporated by reference herein.

       37.    From on or about February 26, 2019 through on or about December 12,

2019, in the District of Alaska and elsewhere, the defendants, FORREST NICHOLAS

WRIGHT and NATHAN MICHAEL KEAYS, knowingly and intentionally combined,

conspired, and agreed with each other and with other persons known and unknown to the

Grand Jury, to commit offenses against the United States in violation of 18 U.S.C.

§ 1957, to wit: to knowingly engage and attempt to engage, in monetary transactions by,

through and to a financial institution, affecting interstate commerce, in criminally derived

property of a value greater than $10,000, that is the withdrawal, deposit, and transfer of

funds, such property having been derived from a specified unlawful activity, that is Wire

Fraud, in violation of 18 U.S.C. § 1343, as alleged in Counts 2-12.

       All of which is in violation of 18 U.S.C. §§ 1956(h) and 1957.

                                  COUNTS 19 - 29
                                MONEY LAUNDERING

       38.    Paragraphs 1-33 and 36-37 of this Indictment are hereby realleged in their

entirety and incorporated by reference herein.

       39.    In the separate counts listed below as counts 19-29, NATHAN MICHAEL

KEAYS drew up checks in varying amounts made payable to Spectrum, from the Eco

Edge Alaska USA Federal Credit Union bank account ending in 7951. NATHAN

MICHAEL KEAYS caused the transfer of said checks to FORREST NICHOLAS
                                       Page 11 of 16

     Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 11 of 16
WRIGHT, who thereafter caused the deposit of said checks into Spectrum’s Alaska USA

Federal Credit Union bank account ending in 0183.

       40.    On or about the dates set forth in the separate counts below, listed as counts

19-29, in the District of Alaska and elsewhere, the defendants, FORREST NICHOLAS

WRIGHT (FW) and NATHAN MICHAEL KEAYS (NK), knowingly engaged and

attempted to engage in the following monetary transactions by, through and to a financial

institution, affecting interstate commerce, in criminally derived property of a value

greater than $10,000, that is, the withdrawal, deposit, and transfer of funds from and to

the financial institutions identified below, such property having been derived from

specified unlawful activity, that is, Wire Fraud, as alleged in Counts 2-12:

//

//

//

//

//

//

//

//

//

//

//

//
                                       Page 12 of 16

     Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 12 of 16
COUNT DEFENDANT               DATE                    MONETARY TRANSACTION
                                            FW caused the deposit of check #1104 in the amount
 19         FW, NK        May 24, 2019       of $160,000 into Spectrum’s Alaska USA account
                                                               ending in 0183.
                                            FW caused the deposit of check #1105 in the amount
 20         FW, NK        May 24, 2019      of $487,236.75 into Spectrum’s Alaska USA account
                                                               ending in 0183.
                                            FW caused the deposit of check #1106 in the amount
 21         FW, NK        May 24, 2019       of $247,800 into Spectrum’s Alaska USA account
                                                               ending in 0183.
                                            FW caused the deposit of check #1108 in the amount
 22         FW, NK        May 29, 2019        of $49,215 into Spectrum’s Alaska USA account
                                                               ending in 0183.
                                            FW caused the deposit of check #1109 in the amount
 23         FW, NK         June 5, 2019       of $49,650 into Spectrum’s Alaska USA account
                                                               ending in 0183.
                                            FW caused the deposit of check #1110 in the amount
 24         FW, NK         June 5, 2019       of $41,250 into Spectrum’s Alaska USA account
                                                               ending in 0183.
                                            FW caused the deposit of check #1114 in the amount
 25         FW, NK        June 13, 2019      of $120,000 into Spectrum’s Alaska USA account
                                                               ending in 0183.
                                            FW caused the deposit of check #1115 in the amount
 26         FW, NK        June 13, 2019       of $80,000 into Spectrum’s Alaska USA account
                                                               ending in 0183.
                                            FW caused the deposit of check #1121 in the amount
 27         FW, NK         July 9, 2019       of $60,450 into Spectrum’s Alaska USA account
                                                               ending in 0183.
                                            FW caused the deposit of check #1118 in the amount
 28         FW, NK         July 9, 2019     of $62,375.50 into Spectrum’s Alaska USA account
                                                               ending in 0183.
                                            FW caused the deposit of check #1129 in the amount
                            October 4,
 29         FW, NK                          of $65,312.50 into Spectrum’s Alaska USA account
                              2019
                                                               ending in 0183.

  All of which is in violation of 18 U.S.C. § 1957(a) and 2.

  //

  //

                                          Page 13 of 16

       Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 13 of 16
                                   COUNTS 30-34
                                 MONEY LAUNDERING

       41.    Paragraphs 1-3, 6-7, 18-27 and 34-35 of this Indictment are hereby

realleged in their entirety and incorporated by reference herein.

       42.    In the separate counts listed below as counts 30-34, D.B., a person known

to the Grand Jury, signed checks made payable to Spectrum Consulting, from the DB

Oilfield Alaska USA Federal Credit Union bank account ending in 5982. FORREST

NICHOLAS WRIGHT thereafter caused the deposit of said checks into Spectrum’s

Alaska USA Federal Credit Union bank account ending in 0183.

       43.    On or about the dates set forth in the separate counts below, listed as counts

30-34, in the District of Alaska and elsewhere, the defendant, FORREST NICHOLAS

WRIGHT (FW), knowingly engaged and attempted to engage in the following monetary

transactions by, through and to a financial institution, affecting interstate commerce, in

criminally derived property of a value greater than $10,000, that is, the withdrawal,

deposit, and transfer of funds from and to the financial institutions identified below, such

property having been derived from specified unlawful activity, that is, Wire Fraud, as

alleged in Counts 13-17:

//

//

//

//

//

                                       Page 14 of 16

     Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 14 of 16
COUNT DEFENDANT                  DATE                 MONETARY TRANSACTION
                                              FW caused the deposit of check #46 in amount of
 30            FW          June 17, 2019       $891,000 into Spectrum’s Alaska USA account
                                                              ending in 0183.
                                             FW caused the deposit of check #47 in the amount of
 31            FW          June 19, 2019       $891,000 into Spectrum’s Alaska USA account
                                                              ending in 0183.
                                             FW caused the deposit of check #48 in the amount of
 32            FW          June 25, 2019       $891,000 into Spectrum’s Alaska USA account
                                                              ending in 0183.
                                             FW caused the deposit of check #49 in the amount of
 33            FW           July 9, 2019       $415,800 into Spectrum’s Alaska USA account
                                                              ending in 0183.
                                             FW caused the deposit of check #52 in the amount of
                             September
 34            FW                              $644,400 into Spectrum’s Alaska USA account
                              27, 2019
                                                              ending in 0183.

         All of which is in violation of 18 U.S.C. § 1957(a) and 2.

                         CRIMINAL FORFEITURE ALLEGATION
                         Wire Fraud Proceeds and Money Laundering

         1.     The allegations contained in Counts 1-34 of this Indictment are hereby

  realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

  18 U.S.C. §§ 981(a)(1)(c) and 982(a)(2)(A).

         2.     Upon conviction of any of the offenses in violation of 18 U.S.C. §§ 1349,

  1343, 1956, and 1957 set forth in Counts 1-34 of this Indictment, the defendants,

  FORREST NICHOLAS WRIGHT and NATHAN MICHAEL KEAYS, shall forfeit to

  the United States of America, pursuant to 18 U.S.C. § 981(a)(1)(c), 982(a)(1), any

  property constituting, or derived from, proceeds obtained, directly or indirectly, as a

  result of such violation(s).



                                           Page 15 of 16

       Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 15 of 16
       If any of the property described above, as a result of any act or omission of the

defendants:

          a. cannot be located upon the exercise of due diligence;

          b. has been transferred or sold to, or deposited with, a third party;

          c. has been placed beyond the jurisdiction of the court;

          d. has been substantially diminished in value; or

          e. has been commingled with other property which cannot be divided without

              difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 21, United States Code, Section 853(p).

       All pursuant to 18 U.S.C. §§ 981(a)(1)(c), 982(a)(1), and 28 U.S.C. § 2461(c).

       A TRUE BILL.

                                                   s/ Grand Jury Foreperson
                                                   GRAND JURY FOREPERSON



s/ Charisse Arce
CHARISSE ARCE
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: September 15, 2020
                                       Page 16 of 16

     Case 3:20-cr-00085-TMB-DMS Document 8 Filed 09/18/20 Page 16 of 16
